DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0118344).

Regarding Claim 1 (Original), Kim teaches a display device, comprising:
a substrate [fig. 1 @110] including a display area [fig. 1 @DA] and a non-display area [fig. 1 @PA and ¶0057, “The non-display area may include a peripheral area PA positioned around the display area DA, a bending area BDA, a circuit area 650, a pad area 660”], 
the display area including pixels [fig. 1 @PX, ¶0053 teaches a plurality of pixels];
data lines [fig. 1 @171] extending into the display area [fig. 1 @DA] and connected to the pixels [¶0082];
a first input pad [fig. 4 @70a] in the non-display area [fig. 4 @660] and connected to the data lines [fig. 4 @171, via fig. 4 @71a and fig. 4 @Q1];
a switching transistor [fig. 4 @Q2] located in the non-display area [fig. 4 @650] between the first input pad [fig. 4 @70a] and one side of the substrate [fig. 4 @top side of 110] and 
connected [via fig. 4 @71a] to the first input pad [fig. 4 @70a]; and
a second input pad [fig. 4 @80a] in the non-display area [fig. 4 @660] and connected to a gate electrode [¶0078] of the switching transistor [fig. 4 @Q2] through a switching line [fig. 4 @81].

Regarding Claim 2 (Original), Kim teaches the display device of Claim 1, wherein
a switching signal of a turn-off level [construed as ground voltage applied to the gate of fig. 4 @Q1] is applied [¶0086, “The second shorting wires 72a, 72b, 82a, and 82b are connected to the shorting bar 10 during the manufacturing process for transmitting the predetermined voltage such as the ground voltage”] to the second input pad [fig. 4 @80a (via fig, 4 @82a)]. 


Claim 3 (Original) Kim teaches the display device of Claim 1, further comprising 
a connection line [fig. 4 @91b] connected to the switching transistor [fig. 4 @Q2] and 
including a first line [fig. 4 @92b], the first line extending to one side of the substrate [fig. 4 illustrates 92b extends into the removal area RA of substrate 110].

Regarding Claim 4 (Original) Kim teaches the display device of Claim 3, wherein 
the first line [fig. 4 @92b] is formed [¶0149, “where the first shorting wire 92b passes through the removed area inside the first input pad 70b, the first shorting wire 92b may be again positioned at the same layer as the first input pad 70b (e.g., the third conductive layer)”] of a metal material [¶0113, “At least one of the first conductive layer, the second conductive layer, and the third conductive layer may include a metal such as copper (Cu), aluminum (Al), molybdenum (Mo), or alloys thereof”] forming a gate line connected to the pixel [¶0195, “The first conductive layer may include …  the plurality of gate lines 121 and the test gate line 81 as above-described”].

Regarding Claim 5 (Original), Kim teaches the display device of Claim 3, wherein 
the connection line [fig. 4 @91a] further includes a second line [fig. 4 @150M1] connecting the switching transistor [fig. 4 @Q2] and the first input pad [fig. 4 @70a].

Claim 6 (Original) Kim teaches the display device of Claim 1, further comprising 
a test transistor [fig. 4 @Q1] connected to the data line [fig. 4 @171] in parallel [fig. 4 illustrates parallel connection], wherein 
a gate electrode of the test transistor [fig. 4 @Q1] is connected to the second input pad [fig. 4 @80a] through a test control line [fig. 4 @81].

Regarding Claim 8 (Original), Kim teaches the display device of Claim 6, wherein 
the test control line [fig. 4 @81] extends to one side of the substrate [fig. 4 illustrates 82a extending to the removal area RA. RA designates an end (side) of the substrate 110].

Regarding Claim 9 (Original) Kim teaches the display device of Claim 6, further comprising 
a test signal line [fig. 4 @71a] connected to a source electrode of the test transistor [fig. 4 @Q1] and extending to one side of the substrate [fig. 4 illustrates 71a extending through 70a and into RA which marks one side of substrate 110].

Regarding Claim 11 (Original) Kim teaches the display device of Claim 1, wherein the pixel [fig. 4 @PX] includes a light emitting diode [¶0121].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jia (US 2018/0315366) and Zhang (US 2021/0225221).  All reference is to Kim unless indicated otherwise.

Regarding Claim 12 (Original), Kim teaches a display device, comprising:
a display panel [fig. 1 @1000] including a display area [fig. 1 @DA] for displaying an image [¶0003], 
the display area including pixels [fig. 1 @PX, ¶0053 teaches a plurality of pixels]; and 
a non-display area [fig. 1 @PA and ¶0057, “The non-display area may include a peripheral area PA positioned around the display area DA, a bending area BDA, a circuit area 650, a pad area 660”] located at an outer side of the display area and surrounding the display area [fig. 1 illustrates the claimed structure], 
the non-display area including data lines [fig. 1 @171] extending into the display area and connected to the pixels [¶0082],
a first input pad [fig. 4 @70a] connected to the data lines [fig. 4 @171, via fig. 4 @71a and fig. 4 @Q1], 
a switching transistor [fig. 4 @Q2] connected between the first input pad [fig. 4 @70a] and one side of the substrate [fig. 4 @top side of 110], and 
a second input pad [fig. 4 @80a] connected to a gate electrode [¶0078] of the switching transistor [fig. 4 @Q2] through a switching line [fig. 4 @81]; and 
a circuit film [fig. 2 @700] connected to one side of the display panel [fig. 2 @top side of 110] and 
including a driving chip [fig. 4 @750],
the driving chip [fig. 4 @750] is connected to and transmits a data signal for displaying an image [¶0071, “The driving chip 750 may include a driver for generating a driving signal to drive the display panel 1000”, driving the display is construed as providing data signals for displaying an image], and 
the driving chip [fig. 4 @750] is connected to the second input pad [fig. 4 @80a via 171, Q1, and 81]
the driving chip comprises first and second output pads; the first output pad is connected to the first input pad; the second output pad transmits a switching signal to the second input pad
Jia teaches a driving chip [fig. 9 @203, ¶0079, “data test line connection terminals 14 of the primary source drive IC 203, and the data lines 25 correspond, at a one-to-one basis, to and are electrically connected with the data line connection terminals 13 in the primary source drive IC 203”] comprises first [fig. 9 @13] and second output pads [fig. 9 @15, ¶0085, “In some embodiments, as shown in FIG. 9, the switch control line 34 is electrically connected with the switch control terminal 15 of the primary source drive IC 203”]; and 
the second output pad [fig. 9 @15] transmits a switching signal [¶0085] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate test pads for control of lighting tests into the display source controller chip, as taught by Jia, into the display device taught by Kim, in order to reduce the number of discrete integrated circuits attached to the display panel.
Kim in view of Jia does not teach the first output pad is connected to the first input pad and the second output pad is connected to the second input pad
Zhang teaches [¶0051, “It is understood that the connection areas 2 may be configured to transmit any suitable signals depending on need and/or specific implementation of the array substrate”]
a first output pad [construed as the output connection on drive unit (not shown) that is coupled to fig. 3 @22, ¶0083, “The display panel may further comprise at least 
is connected to a first input pad [fig. 3 @unlabeled pad on display substrate between 119 and 118] and 
a second output pad [construed as the output connection on drive unit (not shown) that is connected to fig. 3 @21] 
is connected to a second input pad [unlabeled pad on display substrate connected to fig. 3 @21]
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a flexible arrangement of input and output pads on a display substrate, as taught by Zhang, into the display device taught by Kim in view of Jia in order to provide an adequate amount of testing area while the distance between connection areas is reduced by increased pixel density (Zheng: ¶0040).

Regarding Claim 13 (Original), Kim in view of Jia and Zheng teaches the display device of Claim 12, further comprising
a test transistor [fig. 4 @Q1] connected to the data line [fig. 4 @171] in parallel [fig. 4 illustrates a parallel connection], wherein 
a gate electrode of the test transistor [fig. 4 @Q1] is connected to the second input pad [fig. 4 @80a] through a test control line [fig. 4 @81]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeoung (US 2006/0274570). All reference is to Kim unless indicates otherwise.

Regarding Claim 7 (Original), Kim teaches the display device of Claim 6, wherein 
the test control line [fig. 4 @81] is connected to the switching line [fig. 4 @81] 
Kim does not teach the switching line branching from the test control line
Jeoung teaches teaches a switching line [line connecting C1 and gate of SW1] branching from a test control line [fig. 5 @C1]
Before the application was filed it would have been obvious to one of ordinary skill in the art to branch individual switching lines off a test control line, as taught by Jeoung, into the display device taught by Kim, in order to control a plurality of test devices using an efficiently routed single control line. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang.  All reference is to Kim unless indicated otherwise.

Regarding Claim 10 (Original) Kim teaches the display device of Claim 1, further comprising
a circuit film [fig. 2 @700] including a drive IC [fig. 4 @750], and
a drive IC [fig. 4 @750] is mounted on the circuit film [¶0070, “the display device according to an exemplary embodiment may further include the driving chip 750 and/or the circuit film 700 that are/is electrically connected to the display panel 1000 through the pad area 660”]
the drive integrated circuit includes first and second output pads, wherein the first and second output pads are connected to the first and second input pads, respectively
Zhang teaches a drive integrated circuit [¶0083, “The display panel may further comprise at least one drive unit that is coupled to a connection area 2 on the array substrate. The drive unit may be a driver integrated circuit or a driver chip-on-film (COF)”] includes first [fig. 3 @22] and second [fig. 3 @21 not connected to 22] output pads, wherein 
the first and second output pads are connected to first [fig. 3 @ 18 (test pad located between 119 and 118)] and second input pads [fig. 3 @18 (test pad connected only to 21], respectively 
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate a flexible arrangement of input and output pads on a display substrate, as taught by Zhang, into the display device taught by Kim in order to provide an adequate amount of testing area while the distance between connection areas is reduced by increased pixel density (Zheng: ¶0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694